--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (“Agreement”) is made and entered into as of
May 1, 2014 (the “Effective Date”), by and among CrowdGather, Inc., a Nevada
corporation, with its principal office at 20300 Ventura Blvd. Suite 330,
Woodland Hills, CA 91364 (“CrowdGather”), Plaor Inc., a Delaware corporation,
formerly known as Plaor LLC, with its principal office at 448 S. Hill St., Los
Angeles, CA 90021 (“Plaor”), and Plaor Acquisition Corp., a newly-formed
wholly-owned subsidiary of CrowdGather, domiciled in Delaware (“Acquisition
Sub”). Each of CrowdGather, Plaor and Acquisition Sub is referred to herein
individually as a “Party,” or collectively as the “Parties.”
 
RECITALS
 
A.           CrowdGather and Plaor intend to effect a merger, pursuant to which
Acquisition Sub will merge with and into Plaor and Plaor will survive, as a
result of which the entire issued share capital of Plaor (the “Plaor Shares”)
will be deemed for all purposes to represent shares of common stock, par value
$0.001 per share, of CrowdGather upon the terms and subject to the conditions
set forth in this Agreement.
 
B.           As a condition of the Closing, CrowdGather shall have entered into
a definitive agreement with a third party to sell assets sufficient to generate
a minimum amount of One Million Dollars ($1,000,000) in cash and such agreement
shall contemplate a closing no later than thirty (30) days after the Closing (
the “Asset Purchase Agreement”).
 
C.           The Parties intend that the Merger contemplated by this Agreement
will qualify as a tax-free reorganization within the meaning of Section 368(a)
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Tax Code”).
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual covenants herein made, the parties hereby agree to the
foregoing and as follows:
 
Section 1. Definitions. Capitalized terms not otherwise defined herein have the
meanings set forth in the attached Schedule 1.
 
Section 2. The Merger.
 
(a) Effecting the Merger. Upon the terms and subject to the conditions contained
in this Agreement, at the Effective Time (as hereinafter defined), (i)
Acquisition Sub shall be merged with and into Plaor (the “Merger”); (ii) the
separate corporate existence of Acquisition Sub shall thereupon cease and Plaor
will continue as the surviving corporation in the Merger and wholly-owned
subsidiary of CrowdGather (sometimes referred to herein as the “Surviving
Subsidiary”), (iii) all the properties, rights and privileges, and power of
Plaor, shall vest in the Surviving Subsidiary, and all debts, liabilities and
duties of Plaor shall become the debts, liabilities and duties of the Surviving
Subsidiary, and (iv) each share of common stock of Acquisition Sub issued and
outstanding immediately prior to the Effective Time will be converted into and
exchange for one validly issued, fully paid and non-assessable share of the
Surviving Subsidiary’s common stock.
 
 
1

--------------------------------------------------------------------------------

 
(b) Effect on Capital Stock.
 
(i) Conversion of Plaor Shares. At the Effective Time, each Plaor Share issued
and outstanding on the Closing Date (as defined in Section 3, below) shall, by
virtue of the Merger and without any action on the part of Plaor, CrowdGather,
Acquisition Sub, or the holders of the Plaor Shares as of the Closing Date (the
“Original Holders”), be converted into and will become one share of validly
issued, fully paid and non-assessable common stock of CrowdGather (the “Share
Ratio”) such that the Original Holders will be issued a total of 55,075,800
shares of CrowdGather (the “CrowdGather Common Stock”) following the conversion.
All shares of CrowdGather Common Stock issued upon the surrender for exchange of
Plaor Shares in accordance with the terms hereof shall (i) contain a restricted
securities legend in compliance with the Securities Act and (ii) be deemed to
have been issued in full satisfaction of all rights pertaining to such Plaor
Shares. There shall be no further registration of transfers on the stock
transfer books of Plaor of the Plaor Shares that were outstanding immediately
prior to the Effective Time.
 
(ii) Fractional Shares. No fractional shares will be issued in connection with
the conversion of Plaor Shares into CrowdGather Common Stock, and any right to
receive a fractional share will be rounded-up to the nearest whole share.
 
(iii) Cancellation of Plaor Shares. At the Effective Time, the Plaor Shares will
be deemed canceled and retired and will cease to exist, and each holder of a
certificate for Plaor Shares will cease to have any rights with respect thereto;
provided, however, that, following the Closing Date, upon surrender of an
original stock certificate representing Plaor Shares, CrowdGather will deliver a
stock certificate for shares of CrowdGather Common Stock to which such person is
entitled pursuant to the Share Ratio, bearing any necessary or appropriate
restrictive legend. The effect of the Merger shall be as provided in the
applicable provisions of Delaware Law.
 
(iv) Lost, Stolen or Destroyed Certificates. If any certificate evidencing Plaor
Shares shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming the certificate to be lost, stolen
or destroyed and, if required by CrowdGather, the posting of an indemnity bond,
in such reasonable amount as CrowdGather or the transfer agent may direct, as
collateral security against any claim that may be made with respect to the
certificate, CrowdGather will issue in exchange for the lost, stolen or
destroyed certificate the applicable number of shares of CrowdGather Common
Stock.
 
(v) At the Effective Time, each share of common stock of Acquisition Sub
(“Acquisition Sub Stock”) issued and outstanding immediately prior to the
Effective Time shall be converted into and exchanged for one validly issued,
fully paid, nonassessable share of common stock of the Surviving Subsidiary.
Each stock certificate evidencing ownership of any shares of Acquisition Sub
Stock shall, at the Effective Time, evidence ownership of such shares of capital
stock of the Surviving Subsidiary.
 
(c) Reorganization. The Parties intend to adopt this Agreement and the Merger as
a plan of reorganization under Section 368(a) of the Tax Code. The shares of
CrowdGather Common Stock issued in the Merger will be issued solely in exchange
for Plaor Shares, and no other transaction other than the Merger represents,
provides for or is intended to be an adjustment to the consideration paid for
the Plaor Shares. No consideration that could constitute “other property” within
the meaning of Section 356(b) of the Tax Code is being transferred by
CrowdGather for Plaor Shares in the Merger. The parties shall not take a
position on any tax return inconsistent with this Section 2(c).
 
(d) Further Actions. If at any time after the Effective Time, CrowdGather or
Plaor reasonably determines that any deeds, assignments, or instruments, or
conformations of transfer are necessary or desirable to carry out the purposes
of this Agreement, the officers and directors of CrowdGather and Plaor are fully
authorized in the name of their respective corporations or otherwise to take,
and will take, all such lawful and necessary or desirable actions.
 
(e) Sale of CrowdGather’s Assets. As a condition of the Closing, CrowdGather
shall enter into the Asset Purchase Agreement with a third party to sell assets
sufficient to generate a minimum amount of One Million Dollars ($1,000,000) in
cash and such agreement shall contemplate a closing no later than thirty (30)
days after the Closing.
 
 
2

--------------------------------------------------------------------------------

 
(f) Lock-up Shares. The shares of CrowdGather Common Stock issued to the
Plaor  Inside Shareholders (as defined below) shall be locked up for twelve (12)
months after the Closing Date pursuant to the terms of the lock-up agreement
which shall be substantially in the form of Exhibit A attached hereto (“Lock-Up
Agreement”). Such Lock-Up Agreement shall provide that the Plaor Inside
Shareholders may sell forty-five percent (45%) of the shares of CrowdGather
Common Stock after six (6) months from the later of (i) Closing Date and (ii)
the closing date of a CrowdGather equity financing of more than One Million
Dollars ($1,000,000), if such financing occurs during the initial six months
from the Closing Date, and fifty-five percent (55%) of the shares of CrowdGather
Common Stock after twelve (12) months from the Closing Date. “Plaor Inside
Shareholders” shall be defined as Plaor’s officers, directors, employees, five
percent (5%) shareholders and any affiliates of each of those parties.
 
(g) Employment Agreement. Plaor shall take all actions necessary or appropriate
to execute and deliver to CrowdGather and Richard Corredera contemporaneously
with the Closing an employment agreement which shall be substantially in the
form of Exhibit B attached hereto (“Employment Agreement”).
 
(h) Piggy-Back Registration Rights.


(i) In the event CrowdGather proposes to file a registration statement with the
SEC pursuant to the Securities Act covering the public offering of any of its
stock (other than a registration relating solely to the issuance of securities
by CrowdGather pursuant to a stock option, stock purchase or similar benefit
plan or an SEC Rule 145 transaction), CrowdGather shall promptly give each
Original Holder written notice of such registration.  CrowdGather shall use all
reasonable efforts to cause to be registered all of the shares of CrowdGather
Common Stock that each such Original Holder has requested to be included in such
registration.  Notwithstanding any other provision of this Agreement and
regardless of the registration of any shares of CrowdGather Common Stock, the
shares of CrowdGather Common Stock will continue to be subject the lock up
provisions specified in Section 2(f).
 
(ii) CrowdGather shall have the right to terminate or withdraw any registration
initiated by it under this Section 2(f) before the effective date of such
registration, whether or not any Original Holder has elected to include shares
of CrowdGather Common Stock in such registration.
 
(iii) All expenses (other than underwriting discounts and commissions and stock
transfer taxes and fees) incurred in connection with a registration pursuant to
Sections 2(f) including, without limitation, registration, filing and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for CrowdGather shall be borne by CrowdGather.
 
(iv) If a registration of which CrowdGather gives notice under this Section 2(f)
is for an underwritten offering, then CrowdGather shall so advise the Original
Holders.  In such event, the right of any Original Holder to include such
Original Holder’s shares of CrowdGather Common Stock in such registration shall
be conditioned upon such Original Holder’s participation in such underwriting
and the inclusion of such Original Holder’s shares of CrowdGather Common Stock
in the underwriting to the extent provided herein.  All Original Holders
proposing to distribute their shares of CrowdGather Common Stock through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriters selected for such underwriting.  Notwithstanding any
other provision of this Agreement, if the managing underwriters advise
CrowdGather that marketing factors require a limitation of the number of shares
of CrowdGather Common Stock to be underwritten or exclusion of the shares of
CrowdGather Common Stock, then the managing underwriters may exclude the shares
of CrowdGather Common Stock from the registration and the underwriting.  If any
Original Holder disapproves of the terms of any such underwriting, such Original
Holder may elect to withdraw therefrom by written notice to CrowdGather and the
managing underwriters.  Any shares of CrowdGather Common Stock excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.
 
(i) The covenants contained in (i) above shall survive the closing and shall be
enforceable whether or not contained in a separate agreement.
 
 
3

--------------------------------------------------------------------------------

 
Section 3. Closing.
 
(a) Closing Date. On the terms and subject to the conditions of this Agreement,
the closing of the Merger (the “Closing”) shall be effective as soon as all of
the conditions hereof are met and any document deliveries take place at the
offices of M2 Law Professional Corporation, 15375 Barranca Parkway, Suite A-103,
Irvine, California 92618, on May 15, 2014, at 10:00 a.m. PT, or such other time,
date or place as CrowdGather and Plaor may otherwise agree (the “Closing Date”).
 
        (b) Documents to be Delivered by CrowdGather. On or before the Closing,
CrowdGather will deliver or cause to be delivered to Plaor:
 
(i) all consents or approvals required to be obtained by CrowdGather for the
purposes of completing the Merger;
 
(ii) a certified copy of a resolution of the directors of CrowdGather dated as
of the Closing Date appointing Hazim Ansari to the board of directors of
CrowdGather;
 
(iii) certified copies of such resolutions of the directors of CrowdGather as
are required to be passed to authorize the execution, delivery and
implementation of this Agreement;
 
Section 4. Directors and Officers of CrowdGather. Effective as of the Closing,
(a) the current directors of CrowdGather shall appoint Hazim Ansari as a
designee of Plaor, and if necessary, shall increase the size of the board of
directors of CrowdGather to create one vacancy and appoint Hazim Ansari to fill
that vacancy as a director of CrowdGather and (b) the current officers of
CrowdGather shall remain in their current officer positions with CrowdGather,
except that Sanjay Sabnani shall be the Chief Executive Officer and Chairman of
the Board of CrowdGather after the Closing Date.
 
Section 5. Plaor’s Representations and Warranties. Plaor represents and warrants
to CrowdGather that the statements contained in this Section are true and
correct as of the Effective Date and will be true and correct as of the Closing
Date, as set forth herein and in the disclosure schedule delivered by Plaor to
CrowdGather (the “Plaor Schedule”), arranged in sections corresponding to the
paragraphs in this Section; the disclosure in any section or paragraph will
qualify other paragraphs in this Section to the extent that it is reasonably
apparent from a reading of the disclosure that it also qualifies or applies to
such other paragraphs.
 
(a) Organization.  Plaor is a corporation validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Plaor is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of the Certificate of Incorporation of Plaor, as amended to date, each as
currently in effect, have been made available to CrowdGather, are complete and
correct, and no amendments have been made thereto or have been authorized since
the date thereof. Plaor is not in violation of any of the provisions of its
Certificate of Incorporation or Bylaws.
 
(b) Capitalization.
 
(i) Plaor’s authorized capital ownership interests consists solely of 60,000,000
Plaor Shares, as of date hereof.
 
(ii) There are 55,075,800 Plaor Shares outstanding and no other authorized or
issued Plaor Shares or other measure of capital ownership of Plaor. There are no
agreements, arrangements or understandings to which Plaor is a party (written or
oral) to issue any other Plaor Shares or other measures of capital ownership of
Plaor. All of the outstanding Plaor Shares were duly and validly issued and
fully paid, are non-assessable and free of preemptive rights, and were issued in
compliance with all applicable state and federal securities laws.
 
 
4

--------------------------------------------------------------------------------

 
(iii) Except as provided in the Plaor Schedule, there are no outstanding (A)
options, warrants, or other rights to purchase from Plaor any Plaor Shares or
other measures of capital ownership of Plaor; (B) debt securities or instruments
convertible into or exchangeable for Plaor Shares or other measures of capital
ownership of Plaor; or (C) commitments of any kind for the issuance of
additional Plaor Shares or options, warrants or other securities of Plaor.
 
(iv) There are no options or other rights to acquire such Shares or other
measures of capital ownership and there are no preemptive rights or agreements,
arrangements or understandings to issue preemptive rights with respect to the
issuance or sale of any Plaor Shares or other measures of capital ownership of
Plaor created by statute, the Certificate of Incorporation or Bylaws, or any
agreement or other arrangement to which Plaor is a party or to which it is bound
and there are no agreements, arrangements or understandings to which Plaor is a
party (written or oral) pursuant to which Plaor has the right to elect to
satisfy any liability by issuing any Plaor Shares or other measures of capital
ownership of Plaor.
 
(v) Other than the Bylaws, Plaor is not a party or subject to any agreement or
understanding, and, to Plaor's knowledge, there is no agreement, arrangement or
understanding between or among any persons which affects, restricts or relates
to voting, giving of written consents, distributions, allocation of profits and
losses, or transferability of Shares or other measures of capital ownership of
Plaor, including any voting trust agreement or proxy.
 
(c) No Subsidiaries. Plaor does not own any capital stock or other equity
interest in any corporation, partnership, joint venture, or other entity.
 
(d) Authorization. Plaor has all requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder, and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by Plaor and the consummation by Plaor of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate and/or stockholder action by Plaor and no other corporate proceedings
on the part of Plaor and no other stockholder vote or consent is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Plaor. This
Agreement and all other agreements and obligations entered into and undertaken
in connection with the transactions contemplated hereby to which Plaor is a
party constitute the valid and legally binding obligations of Plaor, enforceable
against Plaor in accordance with their respective terms, except as may be
limited by principles of equity or applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or other similar laws relating to
or affecting the rights and remedies of creditors generally. The execution,
delivery and performance by Plaor of this Agreement and the agreements provided
for herein, and the consummation by Plaor of the transactions contemplated
hereby and thereby, will not, with or without the giving of notice or the
passage of time or both, violate the provisions of the Certificate of
Incorporation or Bylaws of Plaor, or (i) violate any judgment, decree, order or
award of any court, governmental body or arbitrator; (ii) conflict with or
result in the breach or termination of any term or provision of, or constitute a
default under, or cause any acceleration under, or cause the creation of any
lien, charge or encumbrance upon the properties or assets of Plaor pursuant to,
any indenture, mortgage, deed of trust or other instrument or agreement to which
Plaor is a party or by which Plaor or any of its properties is or may be bound;
or (iii) to Plaor’s Knowledge, violate the provisions of any law, rule or
regulation applicable to Plaor, except where such violation would not reasonably
be expected to have an Adverse Effect.
 
(e) No Conflict. The execution and delivery of this Agreement by Plaor does not
require any consent or approval under, result in any breach of, result in any
loss of any benefit under, or constitute a change of control or default (or an
event which with notice or lapse of time or both would become a default) under;
give to others any right of termination, vesting, amendment, acceleration or
cancellation of; or result in the creation of any lien or encumbrance on any
property or asset of Plaor pursuant to; any material agreement of Plaor or other
instrument or obligation of Plaor.
 
(f) Litigation. Other than the currently pending case entitled Plaor LLC v.
Hollywood Casino Corporation, Case No. 2:13-cv-06528-GW (Central District of
California) (the “Plaor Litigation”), there is no action, suit, legal or
administrative proceeding or investigation pending or, to Plaor’s Knowledge,
threatened against or involving Plaor (either as a plaintiff or defendant)
before any court or governmental agency, authority, body or arbitrator. There is
not in existence on the date hereof any order, judgment or decree of any court,
tribunal or agency to Plaor’s Knowledge enjoining or requiring Plaor to take any
action of any kind with respect to its business, assets or properties.
 
   (g) Insurance. The Plaor Schedule contains a listing of all current Plaor
insurance policies. To Plaor’s Knowledge, all current insurance policies are in
full force and effect, are in amounts of a nature that are adequate and
customary for Plaor’s business, and to Plaor’s Knowledge are sufficient for
compliance with all legal requirements and agreements to which it is a party or
by which it is bound. All premiums due on current policies or renewals have been
paid, and there is no material default under any of the policies.
 
 
5

--------------------------------------------------------------------------------

 
(h) Personal Property. Plaor has good and marketable title to all of its
tangible personal property free and clear of all liens, leases, encumbrances,
claims under bailment and storage agreements, equities, conditional sales
contracts, security interests, charges, and restrictions, except for liens, if
any, for personal property taxes not due. Such property is used by Plaor in the
ordinary course of its business and is sufficient for continued conduct of
Plaor’s business after the Closing Date in substantially the same manner as
conducted prior to the Closing Date. Such property is in good operating
condition and repair, normal wear and tear excepted, and normal maintenance has
been performed.
 
(i) Intangible Property. Plaor owns, or possesses, adequate licenses or other
valid rights to use all existing United States and foreign patents, trade names,
service marks, copyrights, trade secrets, and applications therefor listed in
the Plaor Schedule, which are material to its business as currently conducted
(the “Plaor Intellectual Property Rights”), except where the failure to have
such Plaor Intellectual Property Rights would not reasonably be expected to have
an Adverse Effect.  Plaor has the right and authority to use, and to continue to
use such Plaor Intellectual Property Rights after the Closing Date, such
property in connection with the conduct of its business in the manner presently
conducted, and to its Knowledge such use or continuing use does not and will not
materially infringe upon or violate any rights of any other person, subject to
the outcome of the Plaor Litigation.
 
(j) Real Property. Except as specified on the Plaor Schedule, Plaor is not a
party to any material lease agreements and does not have any interests in any
parcel of real property, improved or otherwise.
 
(k) Tax Matters. Within the times and in the manner prescribed by law, Plaor has
filed, or will have filed, all federal, state and local tax returns and all tax
returns for other governing bodies having jurisdiction to levy taxes upon it
that are required to be filed. Plaor has paid all taxes, interest, penalties,
assessments and deficiencies that have become due, including without limitation
income, franchise, real estate, and sales and withholding taxes. No examinations
of the federal, state or local tax returns of Plaor are currently in progress or
threatened and no deficiencies have been asserted or to Plaor’s Knowledge
assessed against Plaor as a result of any audit by the Internal Revenue Service
or any state or local taxing authority and no such deficiency has been proposed
or threatened.
 
(l) Books and Records. The general ledger and books of account of Plaor, all
minute books of Plaor, all federal, state and local income, franchise, property
and other tax returns filed by Plaor, all of which have been made available to
CrowdGather, are in all material respects complete and correct and have been
maintained in accordance with good business practice and in accordance with all
applicable procedures required by laws and regulations, except as would
reasonably be expected to have an Adverse Effect.
 
(m) Contracts and Commitments. The Plaor Schedule lists all material contracts
and agreements to which Plaor is a party, whether written or oral, other than
those between Plaor and CrowdGather. Each such contract is a valid and binding
agreement of Plaor, enforceable against Plaor in accordance with its terms, is
in full force and effect and represents the material terms of the agreement
between the respective parties. Plaor has materially complied with all
obligations required pursuant to such contracts to have been performed by Plaor
on its part and neither Plaor nor, to Plaor’s Knowledge, any other party to such
contract is in breach of or default in any material respect under any such
contract.
 
(n) Compliance with Laws. Plaor has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business as currently
conducted and own and operate its assets, except where the failure to have such
permits would not reasonably be expected to have an Adverse Effect. To Plaor’s
Knowledge, Plaor is not in violation of any federal, state or local law,
regulation or ordinance (including, without limitation, laws, regulations or
ordinances relating to building, zoning, environmental, disposal of hazardous
waste, land use or similar matters) relating to its business or its properties.
 
(o) Employee Benefit Plans. Except as specified on the Plaor Schedule, Plaor has
no (A) employee benefit plans as defined in ERISA Section 3(3), (B) bonus, stock
option, stock purchase, incentive, deferred compensation, supplemental
retirement, severance or other similar employee benefit plans, or (C) material
unexpired severance agreements with any current or former employee of
CrowdGather.
 
(p) Indebtedness to and from Affiliates. Plaor is not indebted, directly or to
Plaor’s Knowledge indirectly, to any officer, director or 10% stockholder of
Plaor in any amount other than for salaries for services rendered or
reimbursable business expenses, and no such person is indebted to Plaor except
for advances made to employees of Plaor in the ordinary course of business to
meet reimbursable business expenses.
 
 
6

--------------------------------------------------------------------------------

 
(q) Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by Plaor and that are necessary for the execution and delivery by
Plaor of this Agreement or any documents to be executed and delivered by Plaor
in connection therewith have been, or prior to the Closing Date will be,
obtained and satisfied.
 
(r) No Brokers. No broker or finder has acted for Plaor in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements, or understandings made by
or on behalf of Plaor.
 
(s) Disclosure. The information concerning Plaor set forth in this Agreement,
the exhibits and schedules hereto, and any document, statement or certificate
furnished or to be furnished in connection herewith does not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated herein or therein or necessary to make the statements and
facts contained herein or therein, in light of the circumstances in which they
are made, not false or misleading.
 
(t) Tax Treatment. Neither Plaor nor, to the Knowledge of Plaor, any of its
Affiliates has taken or agreed to take action that would prevent the Merger from
constituting a reorganization qualifying under the provisions of Section 368 of
the Tax Code.
 
(u) Absence of Liabilities. Except as set forth on Plaor’s audited balance sheet
dated January 31, 2014, Plaor does not have any liability or obligation, secured
or unsecured, whether accrued, absolute, contingent, unasserted or otherwise,
that exceeds an aggregate of $10,000.
 
Section 6. CrowdGather’s, Acquisition Sub’s Representations and Warranties. Each
of CrowdGather, Acquisition Sub represents and warrants to Plaor and the
surviving corporation that the statements contained in this Section are true and
correct as of the Effective Date and will be true and correct as of the Closing
Date, as set forth herein and in the disclosure schedule delivered by
CrowdGather, Acquisition Sub to Plaor (the “CrowdGather Schedule”), arranged in
sections corresponding to the paragraphs in this Section to the extent that it
is reasonably apparent from a reading of the disclosure that it also qualifies
or applies to such other paragraphs.
 
(a) Organization.
 
(ii) CrowdGather is a corporation validly existing and in good standing under
the laws of the State of Nevada and has all requisite power and authority and
possesses all necessary governmental approvals necessary to own, lease and
operate its properties, to carry on its business as now being conducted, to
execute and deliver this Agreement and the agreements contemplated herein, and
to consummate the transactions contemplated hereby and thereby. CrowdGather is
duly qualified to do business and is in good standing in all jurisdictions in
which its ownership of property or the character of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have an Adverse Effect. Certified copies of its Articles of
Incorporation and Bylaws, as amended to date, have been made available to Plaor,
are complete and correct, and no amendments have been made thereto or have been
authorized since the date thereof. CrowdGather is not in violation of any of the
provisions of its Articles of Incorporation or Bylaws.
 
(iii) Acquisition Sub is a corporation validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Certified copies of its Certificate of Incorporation and Bylaws have been made
available to Plaor, are complete and correct, and no amendments have been made
thereto or have been authorized since the date thereof. Acquisition Sub is not
in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.
 
 
7

--------------------------------------------------------------------------------

 
(b) Capitalization.
 
(i) CrowdGather’s authorized capital stock consists of 975,000,000 shares of
common stock, par value $0.001 per share, and 25,000,000 shares of preferred
stock, par value $0.001 per share.
 
(ii) There are 61,382,708 shares of common stock issued and outstanding,
1,000,000 shares of Series B preferred stock are issued and outstanding, and no
shares of common stock of CrowdGather are held in the treasury of CrowdGather.
All of the issued and outstanding shares of common stock and Series B preferred
stock of CrowdGather were duly and validly issued and fully paid, are
non-assessable and free of preemptive rights, and were issued in compliance with
all applicable state and federal securities laws.
 
(iii) Except as provided in the CrowdGather Schedule, there are no outstanding
(A) options, warrants, or other rights to purchase from CrowdGather any capital
stock of CrowdGather or Acquisition Sub; (B) debt securities or instruments
convertible into or exchangeable for shares of such stock; or (C) commitments of
any kind for the issuance of additional shares of capital stock or options,
warrants or other securities of CrowdGather or Acquisition Sub.
 
(iv) CrowdGather owns all of the outstanding capital stock of Acquisition Sub,
free and clear of all liens or other encumbrances.
 
(c) No Subsidiaries. Except for Acquisition Sub and as provided in the
CrowdGather Schedule, CrowdGather does not own any capital stock or other equity
interest in any corporation, partnership, joint venture or other entity.
 
(d) Authorization. Each of CrowdGather and Acquisition Sub has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by CrowdGather and Acquisition Sub
and the consummation by CrowdGather and Acquisition Sub of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by CrowdGather or Acquisition Sub, respectively, and no other
corporate proceedings on the part of CrowdGather or Acquisition Sub,
respectively, and no stockholder vote or consent is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by CrowdGather and Acquisition
Sub. This Agreement and all other agreements and obligations entered into and
undertaken in connection with the transactions contemplated hereby to which
CrowdGather or Acquisition Sub is a party constitute the valid and legally
binding obligations of CrowdGather and Acquisition Sub, respectively,
enforceable against CrowdGather and Acquisition Sub, respectively, in accordance
with their terms, except as may be limited by principles of equity or applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
other similar laws relating to or affecting the rights and remedies of creditors
generally. The execution, delivery and performance by CrowdGather and
Acquisition Sub of this Agreement and the agreements provided for herein, and
the consummation by CrowdGather and Acquisition Sub of the transactions
contemplated hereby and thereby, will not, with or without the giving of notice
or the passage of time or both, violate the provisions of the Articles of
Incorporation or Bylaws of CrowdGather, the Certificate of Incorporation or
Bylaws of Acquisition Sub, or (i) violate any judgment, decree, order or award
of any court, governmental body or arbitrator; (ii) conflict with or result in
the breach or termination of any term or provision of, or constitute a default
under, or cause any acceleration under, or cause the creation of any lien,
charge or encumbrance upon the properties or assets of CrowdGather or
Acquisition Sub pursuant to, any indenture, mortgage, deed of trust or other
instrument or agreement to which CrowdGather or Acquisition Sub is a party or by
which CrowdGather Acquisition Sub or any of their respective properties is or
may be bound; or (iii) to CrowdGather’s or Acquisition Sub’s ’s Knowledge,
violate the provisions of any law, rule or regulation applicable to CrowdGather
or Acquisition Sub, except where such violation would not reasonably be expected
to have an Adverse Effect.
 
(e) No Conflict. The execution and delivery of this Agreement by CrowdGather or
Acquisition Sub does not require any consent or approval under, result in any
breach of, any loss of any benefit under or constitute a change of control or
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, vesting, amendment,
acceleration or cancellation of, or result in the creation of any lien or
encumbrance on any property or asset of CrowdGather or Acquisition Sub pursuant
to any material agreement of CrowdGather or Acquisition Sub or other instrument
or obligation of CrowdGather or Acquisition Sub .
 
 
8

--------------------------------------------------------------------------------

 
(f) Absence of Liabilities. Except as set forth on CrowdGather’s balance sheet
dated January 31, 2014, as set forth in CrowdGather’s Quarterly Report on Form
10-Q for the period ended January 31, 2014, as filed with the SEC, CrowdGather
does not have any liability or obligation, secured or unsecured, whether
accrued, absolute, contingent, unasserted or otherwise, that exceeds an
aggregate of $25,000. Acquisition Sub has no liabilities or obligations.
 
(g) Litigation. Except as specified in the CrowdGather Schedule, there is no
action, suit, legal or administrative proceeding or investigation pending or, to
CrowdGather’s Knowledge, threatened against or involving CrowdGather or
Acquisition Sub (either as a plaintiff or defendant) before any court or
governmental agency, authority, body or arbitrator. There is not in existence on
the date hereof any order, judgment or decree of any court, tribunal or agency
to CrowdGather’s Knowledge enjoining or requiring CrowdGather or Acquisition Sub
to take any action of any kind with respect to its business, assets or
properties.
 
(h) Tax Matters. Except as specified in the CrowdGather Schedule, CrowdGather
has filed all federal, state and local tax returns and all tax returns for other
governing bodies having jurisdiction to levy taxes upon it which are required to
be filed. CrowdGather has paid all taxes, interest, penalties, assessments, and
deficiencies which have become due, including without limitation income,
franchise, real estate, and sales and withholding taxes. No examinations of the
federal, state or local tax returns of CrowdGather are currently in progress nor
threatened and no deficiencies have been asserted or to its Knowledge assessed
against CrowdGather as a result of any audit by the Internal Revenue Service or
any state or local taxing authority and no such deficiency has been proposed or
threatened.
 
(i) Books and Records. The general ledger and books of account of CrowdGather,
all minute books of CrowdGather, all federal, state and local income, franchise,
property and other tax returns filed by CrowdGather, all reports and filings
with the SEC by CrowdGather, all of which have been made available to Plaor, are
in all material respects complete and correct and have been maintained in
accordance with good business practice and in accordance with all applicable
procedures required by laws and regulations.
 
(j) Contracts and Commitments. There are no material contracts to which
CrowdGather is a party other than those specified in its filings with the SEC.
Neither Acquisition Sub n is a party to any contract.
 
(k) Compliance with Laws. CrowdGather has all requisite licenses, permits and
certificates, including environmental, health and safety permits, from federal,
state and local authorities necessary to conduct its business as currently
conducted and own and operate its assets, except where the failure to have such
permits would not reasonably be expected to have an Adverse Effect. CrowdGather
is not in violation of any federal, state or local law, regulation or ordinance
(including, without limitation, laws, regulations or ordinances relating to
building, zoning, environmental, disposal of hazardous waste, land use or
similar matters) relating to its business or its properties.
 
(l) Employee Benefit Plans. Except as disclosed in its filings with the SEC,
CrowdGather has no (A) employee benefit plans as defined in ERISA Section 3(3),
(B) bonus, stock option, stock purchase, incentive, deferred compensation,
supplemental retirement, severance or other similar employee benefit plans, or
(C) material unexpired severance agreements with any current or former employee
of CrowdGather. With respect to such plans, individually and in the aggregate,
no event has occurred and, to CrowdGather’s Knowledge, there exists no condition
or set of circumstances in connection with which CrowdGather could be subject to
any liability that is reasonably likely to have an Adverse Effect under ERISA,
the Tax Code or any other applicable law.
 
(m) Indebtedness to and from Affiliates. As of the Closing Date, CrowdGather is
not indebted, directly or to its Knowledge indirectly, to any officer, director
or 10% stockholder of CrowdGather in any amount, and no such person is indebted
to CrowdGather except for advances made to employees of CrowdGather in the
ordinary course of business to meet reimbursable business expenses.
 
(n) Regulatory Approvals. All consents, approvals, authorizations or other
requirements prescribed by any law, rule or regulation that must be obtained or
satisfied by CrowdGather or Acquisition Sub and that are necessary for the
execution and delivery by CrowdGather or Acquisition Sub of this Agreement or
any documents to be executed and delivered by CrowdGather or Acquisition Sub in
connection therewith have been obtained and satisfied.
 
 
9

--------------------------------------------------------------------------------

 
(o) No Brokers. No broker or finder has acted for CrowdGather or Acquisition Sub
in connection with this Agreement or the transactions contemplated hereby, and
no broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of CrowdGather or Acquisition Sub.
 
(p) Disclosure. The information concerning each of CrowdGather or Acquisition
Sub set forth in its reports and filings with the SEC, this Agreement, the
exhibits and schedules hereto, and any document, statement or certificate
furnished or to be furnished in connection herewith (as applicable) does not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements and facts contained herein or therein, in light of the circumstances
in which they are made, not false or misleading.
 
(q) SEC Filings.
 
(i)  Except as disclosed on the CrowdGather Schedule, CrowdGather has filed all
forms, reports and documents required to be filed with the SEC since it first
became a public reporting company. At the time filed or, with respect to
registration statements filed with the SEC under the Securities Act, as of the
effective date thereof, all such filings (A) complied in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be, and (B) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in such filings or necessary in order to
make the statements in such filings, in the light of the circumstances under
which they were made, not misleading.
 
(ii) Each of the financial statements (including, in each case, any related
notes) contained in CrowdGather’s SEC filings complied as to form in all
material respects with the applicable rules and regulations with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly presented the financial position of CrowdGather
as of the dates and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be material in amount.
 
(r) Tax Treatment. Neither CrowdGather nor, to the Knowledge of CrowdGather, any
of its Affiliates has taken or agreed to take action that would prevent the
Merger from constituting a reorganization qualifying under the provisions of
Section 368 of the Tax Code.
 
(s) Certificates. The certificates representing the shares of CrowdGather to be
delivered pursuant to this Agreement are subject to certain trading restrictions
imposed by the Securities Act and applicable state securities or “blue sky”
laws.
 
(t) Investment Company. CrowdGather is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 7. Covenants of CrowdGather.
 
(a) Conduct of Business of CrowdGather. Except as contemplated by this
Agreement, during the period from the date hereof to the Effective Time,
CrowdGather will conduct its operations in the ordinary course of business
consistent with past practice and, to the extent consistent therewith, with no
less diligence and effort than would be applied in the absence of this
Agreement, seek to preserve intact its current business organization. Except as
otherwise expressly provided in this Agreement or in the CrowdGather Disclosure
Schedule, prior to the Effective Time, CrowdGather shall not, without the prior
written consent of Plaor:
 
(i) amend its Articles of Incorporation or Bylaws (or other similar governing
instrument);
 
 
10

--------------------------------------------------------------------------------

 
(ii) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including, without limitation, any stock options or stock appreciation rights;
 
(iii) split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, make any
other actual, constructive or deemed distribution in respect of its capital
stock or otherwise make any payments to stockholders in their capacity as such,
or redeem or otherwise acquire any of its securities;
 
(iv) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of
CrowdGather (other than the Merger);
 
(v) (i) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; (iii) make any loans, advances or capital contributions to, or
investments in, any other person; (iv) pledge or otherwise encumber shares of
capital stock of CrowdGather; or (v) mortgage or pledge any of its material
assets, or create or suffer to exist any material lien thereupon (other than tax
Liens for taxes not yet due);
 
(vi) except as contemplated in this Agreement and Asset Purchase Agreement,
acquire, sell, lease or dispose of any assets in any single transaction or
series of related transactions (other than in the ordinary course of business);
 
(vii) except as may be required as a result of a change in law or in generally
accepted accounting principles, change any of the accounting principles or
practices used by it;
 
(viii) (i) acquire (by merger, consolidation, or acquisition of stock or assets)
any corporation, partnership or other business organization or division thereof
or any equity interest therein; (ii) enter into any contract or agreement other
than in the ordinary course of business consistent with past practice;
(iii) authorize any new capital expenditure or expenditures which, individually
is in excess of $1,000 or, in the aggregate, are in excess of $5,000;
 
(ix) make any tax election or settle or compromise any income tax liability
material to CrowdGather;
 
(x) settle or compromise any pending or threatened suit, action or claim which
(i) relates to the transactions contemplated hereby or (ii) the settlement or
compromise of which could have an Adverse Effect on CrowdGather; or
 
(xi) take, or agree in writing or otherwise to take, any of the actions
described in Sections 7(a)(i) through (xi) or any action which would make any of
the representations or warranties of contained in this Agreement untrue or
incorrect.
 
Section 8. Covenants of Plaor.
 
(a) Conduct of Business of Plaor. Except as contemplated by this Agreement,
including as described in the Plaor Disclosure Schedule, during the period from
the date hereof to the Effective Time, Plaor will conduct its operations in the
ordinary course of business consistent with past practice and, to the extent
consistent therewith, with no less diligence and effort than would be applied in
the absence of this Agreement, seek to preserve intact its current business
organization, and keep available the service of its current officers and
employees. Without limiting the generality of the foregoing, except as otherwise
expressly provided in this Agreement or as described in the Plaor Disclosure
Schedule, prior to the Effective Time, Plaor shall not, without the prior
written consent of CrowdGather:
 
(i) adopt a plan of complete or partial liquidation, dissolution, merger
consolidation, restructuring, recapitalization or other reorganization of Plaor
(other than the Merger);
 
 
11

--------------------------------------------------------------------------------

 
(ii) (i) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person; (iii) make any loans, advances or capital contributions to, or
investments in, any other person; (iv) pledge or otherwise encumber shares of
capital stock of Plaor; or (v) mortgage or pledge any of its material assets, or
create or suffer to exist any material lien thereupon (other than tax Liens for
taxes not yet due); or
 
(iii) take, or agree in writing or otherwise to take, any action which would
make any of the representations or warranties of the Plaor contained in this
Agreement untrue or incorrect.
 
Section 9. Other Covenants and Agreements of the Parties.
 
(a) Acquisition Sub Meeting of Stockholders. Acquisition Sub shall take all
action necessary, in accordance with the General Corporation Law of the State of
Delaware, and its Certificate of Incorporation and Bylaws, to duly call, give
notice of, convene and hold a meeting of its stockholders as promptly as
practicable, to consider and vote upon the adoption and approval of this
Agreement and the transactions contemplated hereby.
 
(b) Plaor Meeting of Shareholders. Plaor shall take all action necessary, in
accordance with the General Corporation Law of the State of Delaware, and its
Certificate of Incorporation and Bylaws, to  obtain written consent of at least
80% of its shareholders, in lieu of a shareholder meeting to approve the
adoption and approval of this Agreement and the transactions contemplated
hereby.
 
(c) CrowdGather Common Stock. At the Effective Time, CrowdGather shall not have
issued and outstanding more than 61,382,708 shares of CrowdGather Common Stock.
 
(d) Access to Information.
 
(i) Between the date hereof and the Effective Time, CrowdGather will give Plaor
and its authorized representatives reasonable access to its facilities and to
all books and records of itself, will permit Plaor to make such inspections as
Plaor may reasonably require and will cause its officers to furnish Plaor with
such financial and operating data and other information with respect to the
business and properties of itself as Plaor may from time to time reasonably
request.
 
(ii) Each of the Parties hereto will hold and will cause its consultants and
advisers to hold in confidence all documents and information furnished to it in
connection with the transactions contemplated by this Agreement.
 
(e) Additional Agreements, Reasonable Efforts. Subject to the terms and
conditions herein provided, each of the Parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation of a Form 8-K to be filed with the SEC in
connection with this Agreement, (ii) obtaining consents of all third parties and
governmental entities necessary, proper or advisable for the consummation of the
transactions contemplated by this Agreement; and (iii) the execution of any
additional instruments necessary to consummate the transactions contemplated
hereby.
 
(f) Press Releases. Plaor and CrowdGather will consult with each other before
issuing, and will provide each other the opportunity to review and comment upon,
any press release or other public statements with respect to the transactions
contemplated by this Agreement and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law or court process. The Parties agree that the initial
press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.
 
(g) Other Filings. At all times from and after the date hereto until the
Effective Time, CrowdGather covenants and agrees to make all filings it is
required to make pursuant to the Exchange Act on a timely basis.
 
 
12

--------------------------------------------------------------------------------

 
Section 10. Plaor’s Conditions to the Merger. The obligation of Plaor to effect
the Merger shall be subject to the fulfillment at or prior to the Closing Date
of the following conditions, unless waived by Plaor:
 
(a) Each of the representations and warranties of CrowdGather and Acquisition
Sub contained in this Agreement shall be true and correct as of the date of this
Agreement, except to the extent that any changes, circumstances, or events
making such representations and warranties not true or correct would not,
individually or in the aggregate, constitute an Adverse Effect and at the
Closing each of CrowdGather and Acquisition Sub shall have delivered to Plaor a
certificate to that effect;
 
(b) Any governmental or third party approvals required to effect the Merger
shall have been obtained;
 
(c) Each of CrowdGather and Acquisition Sub shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time and at the Closing CrowdGather shall have delivered to Plaor a certificate
to that effect;
 
(d) From the date of this Agreement through the Effective Time, there shall not
have occurred any change, circumstance or event concerning CrowdGather or
Acquisition Sub that has had or could be reasonably likely to have an Adverse
Effect;
 
(e) CrowdGather shall have delivered to Plaor a complete and accurate
CrowdGather Schedule and such schedule shall have been approved by Plaor;
 
(f) The Asset Purchase Agreement shall have been entered into by Crowdgather and
the third party;
 
(g) The nominee of Plaor shall have been appointed as a member of the board of
directors and as officers of CrowdGather;
 
(h) Plaor shall have received a resolution from CrowdGather’s Board of
Directors, a resolution from its Series B Preferred stockholders (if applicable)
and resolutions from its holder of CrowdGather Common Stock (if applicable)
approving the Merger and authorizing the issuances of the shares of CrowdGather
Common Stock hereto; and
 
(i) The stockholders of Acquisition Sub and the stockholders of Plaor shall have
approved the principal terms of this Agreement, the Merger and the transactions
contemplated herein in accordance with applicable law and their Certificate of
Incorporation and Bylaws.
 
Section 11. CrowdGather’s, Acquisition Sub’s Conditions to the Merger. The
obligations of CrowdGather and Acquisition Sub to effect the Merger shall be
subject to the fulfillment at or prior to the Closing Date of the following
conditions, unless waived by CrowdGather:
 
(a) Each of the representations and warranties of Plaor contained in this
Agreement shall be true and correct as of the date of this Agreement, except to
the extent that any changes, circumstances or events making such representations
and warranties not true or correct would not, individually or in the aggregate,
constitute an Adverse Effect and at the Closing Plaor shall have delivered to
CrowdGather a certificate to that effect;
 
(b) Plaor shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Effective Time and at the Closing Plaor shall have
delivered to CrowdGather a certificate to that effect;
 
 
13

--------------------------------------------------------------------------------

 
(c) From the date of this Agreement through the Effective Time, there shall not
have occurred any change, circumstance, or event concerning Plaor that has had
or could be reasonably likely to have an Adverse Effect;
 
        (d) Plaor shall have delivered to CrowdGather a complete and accurate
Plaor Schedule and such schedule shall have been approved by CrowdGather;
 
        (e) Plaor shall have delivered to CrowdGather audited balance sheets of
Plaor as of January 31, 2014, and the related statements of operations, changes
in shareholders’ equity and cash flows for the period from inception to January
31, 2014;
 
        (f) Plaor shall have delivered to CrowdGather an executed copy of the
Lock-Up  Agreement, duly executed by CrowdGather and each of the Plaor Original
Holders; and
 
        (g) Plaor shall have delivered to CrowdGather an executed copy of the
Employment  Agreement, duly executed by Plaor and Richard Corredera.
 
Section 12. Indemnification of Directors and Officers. All rights to
indemnification by Plaor and CrowdGather existing in favor of each individual
who is an officer or director of Plaor or CrowdGather of the date of this
Agreement (each such individual, an “Indemnified Person”) for his acts and
omissions as a director or officer of Plaor or CrowdGather occurring prior to
the Effective Time, as provided in Plaor’s Certificate of Incorporation or
Bylaws (as in effect as of the date of this Agreement) or CrowdGather’s Articles
of Incorporation or Bylaws (as in effect as of the date of this Agreement) shall
survive the Merger and shall continue in full force and effect (to the fullest
extent such rights to indemnification are available under and are consistent
with applicable law) for a period of six years from the Closing Date.
 
Section 13. Confidentiality. Each Party shall ensure that any nonpublic
information provided to it by any other Party in confidence shall be treated as
strictly confidential and that all such confidential information that each Party
or any of its respective officers, directors, employees, attorneys, agents,
investment bankers, or accountants may now possess or may hereinafter create or
obtain relating to the financial condition, results of operations, businesses,
properties, assets, liabilities, or future prospects of the other such parties,
any affiliate thereof, or any customer or supplier thereof shall not be
published, disclosed, or made accessible by any of them to any other person at
any time or used by any of them, in each case without the prior written consent
of the other Party; provided, however, that the restrictions of this Section
shall not apply (a) as may otherwise be required by law, (b) as may be necessary
or appropriate in connection with the enforcement of this Agreement, or (c) to
the extent such information was in the public domain when received or thereafter
enters the public domain other than because of disclosures by the receiving
Party. Each such Party shall, and shall cause all of such other persons who
received confidential information, from time to time to deliver to the
disclosing party all tangible evidence of such confidential information to which
the restrictions of this Section apply upon written request.
 
Section 14. Termination
 
(a) This Agreement may be terminated and abandoned at any time prior to the
Effective Time of the Merger:
 
(i) by mutual written consent of CrowdGather and Plaor;
 
(ii) by either CrowdGather or Plaor if any governmental entity shall have issued
an order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Merger and such order, decree, ruling
or other action shall have become final and nonappealable;
 
 
14

--------------------------------------------------------------------------------

 
(iii) by either CrowdGather or Plaor, so long as such Party is not in breach
hereunder, if the Merger shall not have been consummated on or before May 20,
2014 (other than as a result of the failure of the party seeking to terminate
this Agreement to perform its obligations under this Agreement required to be
performed at, or prior to, the Effective Time of the Merger, in which event such
party may not terminate this Agreement pursuant to this provision for a period
of ten days following such party’s cure of such failure); provided, however,
that if either CrowdGather or Plaor requests an extension of the Closing after
this date and the other Party consents in writing, then neither Party may
terminate this Agreement under this provision until the expiration of such
extension period;
 
(iv) by CrowdGather, if there has been a material breach of this Agreement on
the part of Plaor of its obligations hereunder or if any of its representations
or warranties contained herein shall be materially inaccurate and such breach or
inaccuracy is not curable or, if curable, is not cured within ten (10) days
after written notice of such breach is given by CrowdGather to Plaor; or
 
(v) by Plaor, if there has been a material breach of this Agreement on the part
of CrowdGather of its obligations hereunder or if any of its representations or
warranties contained herein shall be materially inaccurate and such breach or
inaccuracy is not curable or, if curable, is not cured within ten (10) days
after written notice of such breach is given by Plaor to CrowdGather.
 
(b) In the event of termination of this Agreement by either Plaor or CrowdGather
provided in this Section 14, this Agreement shall forthwith become void and have
no effect, without any liability or obligation on the part of CrowdGather or
Plaor, other than the provisions of the last sentence of Section 13 and this
Section 14. Nothing contained in this Section 14 shall relieve any Party for any
breach of the representations, warranties, covenants or agreements set forth in
this Agreement.
 
Section 15. Miscellaneous.
 
(a) Survival. The representations and warranties of the Parties will terminate
at the Effective Time and only those covenants that by their terms survive the
Effective Time shall survive the Effective Time. This Section 15 shall survive
the Effective Time.
 
    (b) Press Releases and Public Announcements. No Party will issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Parties; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing requirement or trading agreement.
 
(c) No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d) Notices. All notices required or permitted under this Agreement will be in
writing and will be given by certified or regular mail or by any other
reasonable means (including personal delivery, facsimile, or reputable express
courier) to the Party to receive notice at the following addresses or at such
other address as any Party may, by notice, direct:
 
 
To CrowdGather &
CrowdGather, Inc.

Acquisition Sub:                  Acquisition Sub
20300 Ventura Blvd. Suite 330
 
Woodland Hills, CA 91364

Attn: Sanjay Sabnani


With a copy to:                     M2 Law Professional Corporation
(which will not                      Attention: Michael J. Muellerleile
constitute notice)                 15375 Barranca Parkway, Suite A-103
Irvine, CA 92618
Fax number: (949) 706-1475


 
15

--------------------------------------------------------------------------------

 
 
To Plaor:
Plaor Inc.

12 Channel St., 6th Floor
Boston, MA 02210
Attn: Richard Corredera


With a copy to:                     Michael A. Littman
(which will not                      Attorney at Law
constitute notice)                 7609 Ralston Road
Arvada, CO 80002
Fax number: (303) 431-1567


All notices given by certified mail will be deemed as given on the delivery date
shown on the return mail receipt, and all notices given in any other manner will
be deemed as given when received.
 
(e) Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any Party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising from
this Agreement or the documents referred to in this Agreement can be discharged
by one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the waiving Party, (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given, and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
 
(f) Further Assurances. The Parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
Parties may reasonably request for the purpose of carrying out the intent of
this Agreement and of the documents referred to in this Agreement.
 
(g) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other Parties,
which may be granted or withheld at the sole discretion of such other Parties.
Any unauthorized assignment is void.
 
(h) Severability. Any provision of this Agreement that is invalid, illegal or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability, without
affecting in any way the remaining provisions hereof in such jurisdiction or
rendering that or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 
(i) Expenses. Each Party will pay all fees and expenses (including, without
limitation, legal and accounting fees and expenses) incurred by such Party in
connection with the transactions contemplated by this Agreement.
 
(j) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of laws.
 
(k) Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document. Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.
 
(l) Entire Agreement. This Agreement, the schedules and exhibits hereto, and the
agreements and instruments to be delivered by the Parties on Closing represent
the entire understanding and agreement between the Parties and supersede all
prior oral and written and all contemporaneous oral negotiations, commitments
and understandings.
 
(m) Amendment. This Agreement may be amended by the Parties hereto by action
taken by or on behalf of their respective Boards of Directors at any time prior
to the Effective Time. This Agreement may not be amended by the Parties hereto
except by execution of an instrument in writing signed on behalf of each of
CrowdGather, Plaor, and Acquisition Sub.
 
[Signature page to follow]
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.




 
 

 
CROWDGATHER, INC.
 
     By:  /s/ Sanjay Sabnani      Name: Sanjay Sabnani      Its:   Chief
Executive Officer  

 
 
 

 
PLAOR ACQUISITION CORP.
 
     By:  /s/ Sanjay Sabnani      Name: Sanjay Sabnani      Its:   President  

 
 
 

 
PLAOR INC.
 
     By:  /s/ Bosko Djordjevic      Name: Bosko Djordjevic      Its:   President
 

 
 
 
 

 
 
17

--------------------------------------------------------------------------------

 
Schedule 1
 
Definitions
 
“Accredited Investors” has the meaning set forth in Rule 501(a) under the
Securities Act.
 
“Adverse Effect” means, with respect to each Party, any effect or change that
would have a material adverse effect on the results of operations, financial
condition, assets, properties or business of the party, taken as a whole, or on
the ability of the Party to consummate timely the transactions contemplated
hereby.
 
“Affiliate” has the meaning set forth in Exchange Act Rule 12b-2.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“Effective Time” means the time of acceptance for recording of Articles of
Merger effectuating the Merger by the Secretary of State of the State of
Delaware in accordance with the General Corporation Law of the State of Delaware
(but not earlier than the Closing Date) or at such later time that the parties
hereto shall have agreed upon and designated in such filing in accordance with
applicable law as the effective time of the Merger.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
“Knowledge” means the actual knowledge of the executive officers of a Party,
without independent investigation.
 
 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
“SEC” means the Securities and Exchange Commission.
 
 
 

18

--------------------------------------------------------------------------------